PERRY, Judge
(concurring):
I, too, am vexed by the alarming, unexplained delay of 447 days between the completion of the appellant’s trial and the action taken on the record thereof by the supervisory authority. It is incumbent upon all those who perform in critical roles in the administration of our judicial system to be aware of their responsibilities both to the system and to the individual military accused and to discharge those obligations as efficiently as possible. See Article 98, Uniform Code of Military Justice, 10 U.S.C. § 898. In this case, there is no reason either apparent or proffered for this inordinate delay.
Were this inattention to become a pattern, either with this particular commander or with the service generally, I would unhesitatingly join with our dissenting colleague in applying the drastic remedial step he now suggests. For the present, however, I believe that the standard found in the precedent of this Court1 for situations not invoking Dunlap,2 is fully adequate to meet the ends of justice in the interests of society and from the viewpoint of the accused.

. United States v. Jefferson, 22 U.S.C.M.A. 554, 48 C.M.R. 39 (1973); United States v. Gray, 22 U.S.C.M.A. 443, 47 C.M.R. 484 (1973); United States v. Timmons, 22 U.S.C.M.A. 226, 46 C.M.R. 226 (1973).


. Dunlap v. Convening Authority, 23 U.S.C. M.A. 135, 48 C.M.R. 751 (1974).